DETAILED ACTION
Reissue Application:  
First Action on the Merits

For reissue applications filed on or after September 16, 2012, all references to 35 U.S.C. 251 and 37 CFR 1.172, 1.175, and 3.73 are to the current provisions.  
Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Procedural Posture
On 06/05/2018:	US Patent No. 9,988,421 B2 issued to Lin et al. with claims 1-23.

On 08/28/2018:	Certificate of Correction was published.

On 06/04/2020:	Applicant filed US Reissue Patent Application No. 16/893,086.

Amendment & Claim Status
 	In the amendment of 06/04/2020, claims 1-23 are original (which includes the Certificate of Correction changes of 08/28/2018) and claims 24-70 are newly introduced. 
Claims 1, 11, 24 and 45 are independent claims.  Claims 2-10 ultimately depend on claim 1.  Claims 12-23 ultimately depend on claim 11.  Claims 25-44 and 70 depend on claim 24.  Claims 46-69 depend on claim 45.  
Claim Interpretation
	Claims must be given their broadest reasonable interpretation in light of the specification. MPEP 2111.
New compound claim 24 and its method of use in claim 45 are summarized as follows:
A method of treating cancer, immunologic disorders, autoimmune disorders, neurodegenerative disorders, or inflammatory disorders in a subject or for providing immunosuppression for transplanted organs and tissues in a subject, said method comprising: administering to the subject in need thereof (claim 45) a compound of the Formula (I) (claim 24) 

    PNG
    media_image1.png
    100
    219
    media_image1.png
    Greyscale
, 
wherein 
R1 is monocyclic or bicyclic aryl optionally substituted 1 time with a substituent selected independently at each occurrence thereof from the group consisting of halogen and C1-6 alkyl; 
R2 is independently selected at each occurrence thereof from the group consisting of C1-6 alkyl, -CH2OC1-6 alkyl, and -CH2Ar, wherein aryl (Ar) can be optionally substituted 1 time with halogen; 
R3 is independently selected at each occurrence thereof from the group consisting of        -CH2OC1-6 alkyl, and –(CH2)mC(O)NHR5; 
R4 is selected from the group consisting of -C(O)(CH2)nPh, -SO2Ar, -SO2C1-6 alkyl,           -C(O)(CH2)nHet, and -C(O)C(O)Het, wherein aryl (Ar) and heteroaryl (Het) can be optionally substituted 1 time with C1-6 alkyl; 
R5 is selected from the group consisting of C1-4 alkyl and -CR8R9; 
R8 and R9 are taken together with the carbon to which they are attached to form an oxetane (i.e., (CH2)3O) ring; X is –(CH2)q-; Y is O; m is 1 or 2; n is 0 or 2; q is 1; and s is 1; or an oxide thereof, a pharmaceutically acceptable salt thereof, a solvate thereof, or a prodrug thereof. 

Claim Rejections - 35 USC § 251, Recapture
Claims 24, 25, 27-29, and 70 are rejected under 35 U.S.C. 251 as being an impermissible recapture of broadened claimed subject matter surrendered in the application for the patent upon which the present reissue is based.  

See Greenliant Systems, Inc. et al v. Xicor LLC, 692 F.3d 1261, 103 USPQ2d 1951 (Fed. Cir. 2012); In re Shahram Mostafazadeh and Joseph O. Smith, 643 F.3d 1353, 98 USPQ2d 1639 (Fed. Cir. 2011); North American Container, Inc. v. Plastipak Packaging, Inc., 415 F.3d 1335, 75 USPQ2d 1545 (Fed. Cir. 2005); Pannu v. Storz Instruments Inc., 258 F.3d 1366, 59 USPQ2d 1597 (Fed. Cir. 2001); Hester Industries, Inc. v. Stein, Inc., 142 F.3d 1472, 46 USPQ2d 1641 (Fed. Cir. 1998); In re Clement, 131 F.3d 1464, 45 USPQ2d 1161 (Fed. Cir. 1997); Ball Corp. v. United States, 729 F.2d 1429, 1436, 221 USPQ 289, 295 (Fed. Cir. 1984).  

The reissue application contains claim(s) that are broader than the issued patent claims.  The record of the application for the patent shows that the broadening aspect (in the reissue) relates to claimed subject matter that applicant previously surrendered during the prosecution of the original application.  Accordingly, the narrow scope of the claims in the patent was not an error within the meaning of 35 U.S.C. 251, and the broader scope of claim subject matter surrendered in the application for the patent cannot be recaptured by the filing of the present reissue application.
Pursuant to MPEP 1412.02(II), a three-step test is applied to claims 24, 25, 27-29, and 70 to determine if broadened claims violate the recapture rule, which is as follows:
(1)	First, determine whether, and in what respect, the reissue claims are broader in scope than the original claims;

(2)	Next, determine whether the broader aspects of the reissue claims relate to subject matter surrendered in the original patent prosecution; and

(3)	Finally, determine whether the reissue claims were materially narrowed in other respects, so that the claims may not have been enlarged, and hence avoid the recapture rule.

Regarding step (1) of recapture analysis, applicant has enlarged the scope of the ’421 Patent by, at least, including the newly added monocyclic aryl groups for variable R1.  In the issued ’421 Patent, the R1a variable of Formula (Ia) corresponds to the instant R1 variable of Formula (I) in the instant reissue application.
Regarding step (2) of recapture analysis, applicant (1) amended claims 1 and 3-7 by deleting “monocyclic aryl” groups from the R1a variable and (2) asserted, on the record, that since, “R1a cannot be phenyl, Blackburn fails to teach or suggest the compound of amended claim 1 of the present application” (p. 22, 12/05/2017 Response of US Patent Application No. 15/110,000), in response to a prior art rejection over Blackburn (pp. 6-11, 06/05/2017 Non-Final Office Action of US Patent Application No. 15/110,000).  Applicant further stated that, “it [PTO] cannot continue to reject claim 3, because that claim does not permit R1a to have a phenyl group” (p. 23, 12/05/2017 Response of US Patent Application No. 15/110,000).  Therefore, monocyclic aryl groups pertain to surrendered subject matter (or surrender generation limitation (SGL)) for the R1a and R1 variables in these claimed dipeptidyl compounds.
Regarding step (3) of recapture analysis, the reissue claims have not been materially narrowed in other respects to avoid recapture.  
Applicant may rebut a recapture rejection by demonstrating that a claim rejected for recapture includes one or more claim limitations that “materially narrow” the reissue claims in a way that relates to the subject matter surrendered during original prosecution, as stated in MPEP 1412.02(VII).  If the reissue applicant believes that “the reissued claims were materially narrowed in other respects,” the reissue applicant should point out explicitly what limitation has been added to the claims to materially narrow and how it materially narrows the claims.  See also MPEP 1412.02(II)(C).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.


Claims 24, 25, 27-29, 45, 46, 48-50, and 69 are rejected under AIA  35 U.S.C. 103(a) as being unpatentable over Blackburn1.

Regarding claims 24 and 28, Blackburn specifically teaches dipeptidyl Compound Nos. 27 and 32-35 (p. 713, Scheme 3; p. 714, Table 1).  
First, Compound Nos. 27 and 33 are depicted as:

    PNG
    media_image2.png
    61
    168
    media_image2.png
    Greyscale

    PNG
    media_image3.png
    116
    158
    media_image3.png
    Greyscale
,
    PNG
    media_image4.png
    86
    71
    media_image4.png
    Greyscale
  
    PNG
    media_image5.png
    120
    176
    media_image5.png
    Greyscale
,  where instant R1 corresponds to o-chloro-phenyl- (i.e., monocyclic aryl monosubstituted with halo); instant R2 corresponds to -CH3 (i.e., C1 alkyl); instant R4 corresponds to -C(O)(CH2)2-Ph (i.e.,     -C(O)(CH2)nPh, where n = 2) (representing Compound No. 27) or -C(O)-(C3HNO(CH3)) (i.e.,     -C(O)(CH2)nHet, where n = 0) (representing Compound No. 33); and instant R3 with embedded instant R5 correspond to the -CH2C(O)NHCH2C(CH3)3 moiety (i.e., where R3 is                           -(CH2)mC(O)NHR5, where m = 1 and R5 = C5 alkyl) (p. 714, Table 1).  
Second, Compound No. 32 is listed as follows:

    PNG
    media_image6.png
    21
    31
    media_image6.png
    Greyscale

    PNG
    media_image7.png
    11
    86
    media_image7.png
    Greyscale

    PNG
    media_image8.png
    122
    174
    media_image8.png
    Greyscale
, where instant R1 corresponds to o-chloro-phenyl- (i.e., monocyclic aryl monosubstituted with halo); instant R2 corresponds to 4-chlorophenyl- (i.e., -CH2Ar, wherein aryl (Ar) can be optionally substituted 1 time with halogen); instant R4 corresponds to -C(O)-(C3HNO(CH3)) (i.e., -C(O)(CH2)nHet, where n = 0); and instant R3 with embedded instant R5 correspond to the -CH2C(O)NHCH2C(CH3)3 moiety (i.e., where R3 is –(CH2)mC(O)NHR5, where m = 1 and R5 = C5 alkyl) (p. 714, Table 1).
Third, Compound Nos. 34 and 35 are depicted as follows:

    PNG
    media_image9.png
    54
    63
    media_image9.png
    Greyscale
 
    PNG
    media_image10.png
    89
    179
    media_image10.png
    Greyscale
, where instant R1 corresponds to 4-methylphenyl- (i.e., monocyclic aryl monosubstituted with methyl); instant R3 with embedded instant R5 correspond to either -CH2C(O)NH-CH2CH2CH3 (nPr = n-propel of Compound No. 34) or            -CH2C(O)NH-CH2CH(CH3)2 (iBu = iso-butyl of Compound No. 35) (i.e., instant R3 is                 –(CH2)mC(O)NHR5, where m = 1 and further still R5 = C3 alkyl (Compound No. 34) or R5 = C4 alkyl (Compound No. 35)); instant R4 corresponds to -C(O)-(C3HNO(CH3)) (i.e.,                         -C(O)(CH2)nHet, where n = 0); and instant R2 corresponds to -CH2CH2-Ph (p. 713, Scheme 3).  
Further regarding Compound Nos. 27, 32 and 33, these compounds have a C5 alkyl (i.e., neopentyl moiety), which correspond to instant R5 embedded within instant R3.  Although instantly claimed reissue R5 has a C4 alkyl residue (claims 24 and 28), the difference between Blackburn’s Compound Nos. 27, 32 and 33 (C5 alkyl) and reissue R5 of claims 24 and 28 (C4 alkyl) resides with an additional, single, homologous methylene (-CH2-) unit.  
Further regarding Compound Nos. 34 and 35, these compounds each have a diethylene   (-CH2CH2-) linkage immediately before the phenyl ring, which correspond to instant R2.  Although instantly claimed reissue R2 has a -CH2-Ph (i.e., -CH2-Ar) moiety, the difference between Blackburn’s Compound Nos. 34 and 35 (i.e., -CH2CH2-Ph) and reissue R2 (i.e., -CH2-Ph) of the claim 24 resides with an additional, single, homologous methylene (-CH2-) unit.
Compounds that are homologs (i.e., compounds differing regularly by the successive addition of the same chemical group, e.g., by methylene linkages (-CH2-)) are generally of sufficiently close structural similarity that there is a presumed expectation that such compounds possess similar properties.  In re Wilder, 563 F.2d 457, 195 USPQ 426 (CCPA 1977).  See MPEP 2144.09(II).  It would have been obvious to decrease the number of methylene groups by one homologous unit.  This is because the skilled artisan would have been motivated to vary the length of the homologous methylene linkages (i.e., -CH2-) of Blackburn’s Compound Nos. 27 and 32-35 without compromising the properties (e.g., anti-cancer activity) of these dipeptidyl compounds with a predictable and reasonable expectation of success.  For these reasons, claims 24 and 28 are rendered obvious.
	Regarding claim 25, Blackburn’s Compound Nos. 27, 32 and 33 each have o-chloro-phenyl- that corresponds to reissue R1 (i.e., monocyclic aryl monosubstituted with -Cl) (p. 714, Table 1).  In addition, Blackburn’s Compound Nos. 34 and 35 each have a 4-methylphenyl-, which corresponds to reissue R1 (i.e., monocyclic aryl monosubstituted with -CH3) (Scheme 3, p. 713).
Regarding claim 27, Blackburn’s Compound Nos. 27 and 33 each have -CH3 that corresponds to reissue R2 -CH3 (i.e., C1 alkyl) (p. 714, Table 1).
	Regarding claim 29, Blackburn’s Compound Nos. 27 has -C(O)(CH2)2-Ph that corresponds to reissue R4 (i.e., -C(O)(CH2)nPh, where n = 2) (p. 714, Table 1).  In addition, Blackburn’s Compound Nos. 32-35 each have -C(O)-(C3HNO(CH3)) that corresponds to reissue R4 (i.e., -C(O)(CH2)nHet, where n = 0) (p. 713, Scheme 3 and p. 714, Table 1).
	Regarding claims 45 and 49, Blackburn specifically teaches dipeptidyl Compound Nos. 27, 32 and 33 having a P3 neopentyl (-CH2C(CH3)3) Asparagine (Asn) residue (p. 713, Scheme 3; p. 714, Table 1), as discussed previously.  Blackburn also discloses that inhibition of the 20S core particle of the proteasome by dipeptide covalent inhibitors, which causes accumulation of substrate proteins leading to apoptosis and is preferentially cytotoxic to cancer cells, is a clinically proven anti-cancer therapy (Abstract; p. 710, left col.).  Further, Blackburn concludes that dipeptides with a P3 neopentyl Asn residue are reversible non-covalent inhibitors of the 5 subunit of 20S sub-unit of the proteasome with unprecedented potency and selectivity over 1 and 2 sub-units attributable to the near optimal fit of this substituent in the S3 binding pocket of the 20S sub-unit (p. 715, right col.).  
	Blackburn does not teach administrating dipeptidyl Compound Nos. 27, 32 and 33 to treat cancer. 
	At the time the invention was filed, it would have been obvious to administer these Blackburn dipeptidyl compounds (i.e., Compound Nos. 27, 32 and 33) to treat cancer.  Since these Blackburn Compounds with P3 neopentyl Asn residues have near optimal fit in the S3 binding pocket of the 20S sub-unit in the proteasome, one skilled in the art is motivated to use such dipeptidyl compounds for treating cancer with a predictable and reasonable expectation of success.  Therefore, claims 45 and 49 are rendered obvious. 
	Regarding claim 46, Blackburn’s Compound Nos. 27, 32 and 33 each have o-chloro-phenyl- that corresponds to reissue R1 (i.e,, monocyclic aryl monosubstituted with -Cl) (p. 714, Table 1).  In addition, Blackburn’s Compound Nos. 34 and 35 each have a 4-methylphenyl-, which corresponds to reissue R1 (i.e., monocyclic aryl monosubstituted with -CH3) (Scheme 3, p. 713).
Regarding claim 48, Blackburn’s Compound Nos. 27 and 33 each have -CH3 that corresponds to reissue R2 -CH3 (i.e., C1 alkyl) (p. 714, Table 1).
	Regarding claim 50, Blackburn’s Compound Nos. 27 has -C(O)(CH2)2-Ph that corresponds to reissue R4 (i.e., -C(O)(CH2)nPh, where n = 2) (p. 714, Table 1).  In addition, Blackburn’s Compound Nos. 32-35 each have -C(O)-(C3HNO(CH3)) that corresponds to reissue R4 (i.e., -C(O)(CH2)nHet, where n = 0) (p. 713, Scheme 3 and p. 714, Table 1).
	Regarding claim 69, Blackburn discloses that the dipeptide boronic acid bortezomib (i.e., 20S proteasome inhibitor) is used clinically to treat multiple myeloma, relapsed mantle cell lymphoma, and other malignancies (p. 710).  Blackburn’s Compound No. 27 shows good correlation between the inhibitory IC50 values for 20S 5 activity in vitro and proteasome inhibition in cells, which is measured by NFB-Luc activity, as compared to bortezomib (p. 710; p. 714, Table 1; p. 715, right col.).
	Blackburn does not teach that the cancer is a neoplastic disorder, hematologic malignancies or lymphocytic malignancies.
	It would have been obvious to use Blackburn’s Compound 27 as a 20S proteasome inhibitor to treat multiple myeloma and relapsed mantle cell lymphoma (i.e., hematologic malignancies) and other malignancies.  This is because Compound No. 27 shows similar inhibitory IC50 values as does the 20S proteasome inhibitor of bortezomib, thus providing one skilled in the art with motivation to use such a dipeptidyl compound to treat multiple myeloma and relapsed mantle cell lymphoma (i.e., hematologic malignancies) with a predictable and reasonable expectation of success.

Claim 70 is rejected under 35 U.S.C. 103 as being unpatentable over Blackburn as applied to claims 24, 25, 27-29, 45, 46, 48-50, and 69 above, and further in view of Rowe.


	Blackburn does not teach a pharmaceutical composition of the dipeptidyl Compound Nos. 27 and 32-35 and a pharmaceutically acceptable carrier.
Rowe discloses that pharmaceutical excipients are added to pharmacologically active compounds to aid in the formulation & manufacture of the drug and further to assist in the stability & bioavailability of the final dosage form of the active agent (preface page x, left column).
It would have been obvious to include a pharmaceutically acceptable excipient (carrier or vehicles), as taught by Rowe, along with a Blackburn’s dipeptidyl Compound Nos. 27 and 32-35  along with a pharmaceutical composition to aid in the formulation & manufacture of the active agent and further to assist in the stability & bioavailability of the final dosage form of the active agent with a reasonable expectation of success.  
Allowable Subject Matter
Claims 26, 30-44, 47, and 51-68 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 1-23 are allowed.  Claims 1-23, 26, 30-44, 47, and 51-68 are free of the prior art.
The following is a statement of reasons for the indication of allowable subject matter:  Blackburn fails to teach compounds having bicyclic aryl groups that correspond to the instant R1 variable on the dipeptidyl inhibiting compounds of Formula I.

Ongoing Litigation
Applicant is reminded of the continuing obligation under 37 CFR 1.178(b), to timely apprise the Office of any prior or concurrent proceeding in which Patent No. 9,988,421 B2 is or was involved. These proceedings would include any trial before the Patent Trial and Appeal Board, interferences, reissues, reexaminations, supplemental examinations, and litigation.
Applicant is further reminded of the continuing obligation under 37 CFR 1.56, to timely apprise the Office of any information which is material to patentability of the claims under consideration in this reissue application.
These obligations rest with each individual associated with the filing and prosecution of this application for reissue. See also MPEP §§ 1404, 1442.01 and 1442.04.       

Future Correspondence

	An inquiry concerning this communication or earlier communications from the examiner should be directed to Dwayne C. Jones whose telephone number is (571) 272-0578.  The examiner can normally be reached on Mondays-Fridays from 10:00 am to 6:00 pm.  
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jean Witz, may be reached at (571) 272-0927.  The official fax No. for the organization where this application is assigned is (571) 273-9900.  For status inquires of a general nature refer to the customer service line at (571) 272-7705.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications may be obtained from Private PAIR only.  For more information about PAIR system, see http://pair-direct.uspto.gov  Should you have any questions on access to the Private PAIR system, contact the Electric Business Center (EBC) at 1-866-217-9197 (toll free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 1-800-786-9199 (IN USA OR CANADA) or 571-272-1000. 

All correspondence relating to this Reissue should be directed:

	By EFS:	Registered users may submit via the electronic filing system EFS-
			Web, at http://efs.uspto.gov/efile/myportal/efs-registered.

By Mail to:	Mail Stop Ex Parte Reexam
				Central Reexamination Unit 
United States Patent & Trademark Office
P.O. Box 1450
Alexandria, VA  22313-1450

By Fax:	571-273-9900

By hand to:	Customer Service Window
		Randolph Building
		401 Dulany Street
		Alexandria, VA 22314

For EFS-Web transmissions, 37 CFR 1.8(a)(1)(i)(C) and (ii) states that correspondence (except for a request for reexamination and a corrected replacement request for reexamination) will be considered timely if (a) it is transmitted via the Office’s electronic filing system in accordance with 37 CFR 1.6(a)(4), and (b) includes a certificate of transmission for each piece of  correspondence stating the date of transmission, which is prior to the expiration of the set period of time in the Office Action.

/Dwayne C. Jones/				/Bruce Campell/
Patent Reexamination Specialist		Patent Reexamination Specialist
Central Reexamination Unit, 3991		Central Reexamination Unit, 3991

/Jean C. Witz/
Supervisory Patent Reexamination Specialist
CRU 3991



    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1     Blackburn, C. et al., “Optimization of a series of dipeptides with a P3 -neopentyl asparagine residue as non-covalent inhibitors of the chymotrypsin-like activity of human 20S proteasome,” Med. Chem. Commun., 3, pp. 710-719, 2012 (listed in the IDS of 12/10/2020 as Non-Patent Literature Document Citation No. 6) (hereinafter referred to as Blackburn).